    Case 1:14-md-02542-VSB-SLC Document 1403 Filed 06/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                     SEALING ORDER


SARAH L. CAVE, United States Magistrate Judge.

         The Letter-Motion at ECF No. 1400 seeking to file a corrected version of a document

previously filed under seal pursuant to the Court’s Order at ECF No. 1397 is GRANTED. The

documents at ECF No. 1402 shall remain as only visible to the selected parties.

         The Clerk of Court is respectfully directed to close the Letter-Motion at ECF No. 1400.


Dated:          New York, New York
                June 11, 2021                                SO ORDERED
